Citation Nr: 0432061	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  02-00 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for chronic lumbar 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1966.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
2001, by the Detroit, Michigan Regional Office (RO), which 
denied the veteran's claim for a rating in excess of 10 
percent for chronic lumbar strain.  The veteran perfected a 
timely appeal to that decision.  

On August 24, 2004, the veteran appeared in Detroit, Michigan 
for a videoconference hearing before the undersigned Acting 
Veterans Law Judge in lieu of a Travel Board hearing.  38 
C.F.R. § 20.700(e) (2003).  A transcript of that hearing is 
of record.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The veteran essentially contends that his back disorder is 
more disabling than reflected by the 10 percent rating 
currently assigned.  The veteran maintains that he is unable 
to sit for any prolonged period of time, and walking long 
distances cause him great difficulty.  The veteran indicates 
that he also experiences pain in the upper back and left 
shoulder area.  The service representative points out that 
the veteran clearly has a loss of lateral spine; and he notes 
that x-ray findings in February 2001 showed evidence of 
degenerative disc disease.  

Received in November 2003 were VA progress notes, which show 
that the veteran was seen at a clinic in July 2003 for follow 
up evaluation after his involvement in a motor vehicle 
accident earlier that month; it was noted that the veteran 
had chronic lumbosacral spine pain exacerbated by recent 
motor vehicle accident.  At that time, the veteran reported 
persistent pain in the lower lumbar area bilaterally, 
symmetrical; he stated that the pain was increasing.  The 
veteran also reported that the pain radiated down both thighs 
posteriorly into the popliteal fossa.  Report of a magnetic 
resonance imaging (MRI) of the lumbar spine, performed in 
August 2003, reflects an impression of degeneration and 
desiccation of the L4-5 and L5-S1 disks with disk herniation 
at these levels.  

The above clinical findings suggest that there may be an 
element of intervertebral disc syndrome to the veteran's low 
back pain.  It is unclear if this is part of the service-
connected disability and if so, what degree of impairment is 
caused by the total service-connected disability.  

Thus, while the veteran's low back disability is currently 
rated under Diagnostic Code 5295, lumbosacral strain may also 
be evaluated under Diagnostic Code 5293 for intervertebral 
disc syndrome (IVDS), which has not yet been considered by 
the RO.  VA adjudicators may, in appropriate situations, 
decide to rate the disability at issue under a diagnostic 
code that is different from the one initially chosen.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  But any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

However, as noted above, service connection has never 
specifically been established for degenerative disc disease, 
and there does not appear to be any medical opinion of record 
which directly addresses the relationship, if any, between 
the veteran's service-connected chronic lumbar strain and his 
later developed degenerative disc disease.  

The Board notes that a rating under Diagnostic Code 5293 is 
appropriate if the service-connected lower back disability is 
shown to encompass degenerative disc disease (intervertebral 
disc syndrome).  Moreover, separate evaluations may be 
assigned for separate problems arising from the same injury 
if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  

However, even if separately diagnosed conditions are not 
deemed related, the reasonable doubt doctrine mandates that, 
if it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, all 
signs and symptoms should be attributed to the veteran's 
service-connected back condition.  See Mittleider v. West, 11 
Vet. App. 181 (1998); 38 C.F.R. § 3.102 (2004).  

Furthermore, the Board notes that, effective on September 23, 
2002, the regulation governing the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, was revised.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  The revised diagnostic code now provides 
for the evaluation of intervertebral disc syndrome (pre-
operatively or post-operatively) either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

The revised regulation defines an incapacitating episode as a 
period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that, when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Note 3 provides that, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  67 Fed. Reg. 54345 (2002).  

Other even more recent regulatory changes, which became 
effective on September 26, 2003, also affect the way IVDS is 
evaluated.  The applicable diagnostic code (5293) has been 
renumbered as 5243, but it did not undergo any substantive 
changes, itself; however, a general rating formula for 
diseases and injuries of the spine was added that is 
applicable to diagnostic codes 5235 to 5243.  

VA's General Counsel also has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of the 
change.  VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 C.F.R. § 3.114 
(2004).  See also Dudnick v. Brown, 10 Vet. App. 79 (1997).  
To date, however, the veteran has not been notified of the 
newly enacted provisions of Diagnostic Codes 5235-5243.  
Moreover, the veteran's VA spine examinations did not 
sufficiently addressed the symptomatology contemplated by 
either set of revisions.  As such, further development, in 
the form of a new VA examination, and adjudication of the 
veteran's claim under the revised diagnostic criteria is 
warranted.  

Although further delay is indeed regrettable, additional VA 
neurological and orthopedic examinations are warranted to 
ensure a fully informed decision regarding the veteran's 
claim, to include a determination as to whether he currently 
has intervertebral disc disease and, if so, whether it is 
related to or part and parcel of his service-connected low 
back disorder.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995).  

Adequate findings with which to evaluate the veteran's pain 
and functional loss, including objective signs of pain, 
excess fatigability, incoordination, weakness, and the like, 
are also needed.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his low back 
disorder.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records, which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the VCAA.  

2.  After completion of the above, the RO 
should schedule the veteran for an 
examination by an appropriate specialist 
to determine the current severity of his 
service-connected low back disorder.  The 
veteran must be properly informed of the 
examination and of the provisions of 38 
C.F.R. § 3.655 concerning the 
consequences of his failure to appear for 
required examinations.  If the veteran 
fails to appear for the examination, the 
letter informing the veteran of the 
examination and the consequences of his 
failure to appear must be associated with 
the claims folder.

?	The claims folder must be provided 
to the examiner and consideration of 
such should be reflected in the 
completed examination report.  All 
indicated studies, including x-ray 
studies and range of motion studies 
in degrees, should be performed.  

?	The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  The 
examiner should undertake range of 
motion studies of the lumbosacral 
spine, noting the exact measurements 
for forward flexion, extension, 
lateral flexion, and specifically 
identifying any excursion of motion 
accompanied by pain.  The examiner 
should identify any objective 
evidence of pain and attempt to 
assess the extent of any pain.  
Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits of functional ability on 
repeated use of flare-ups (if the 
veteran describes flare-ups), and, 
if feasible, express this in terms 
of additional degrees of limitation 
of motion on repeated use or during 
flare-ups.  If this is not possible, 
the examiner should so state. 

?	The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected low 
back disability, to include 
characteristic pain, demonstrable 
muscle spasm and absent ankle jerk.  
In addition, the examiner should 
quantify the number of weeks of 
incapacitating episodes (a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician) over the past 12 months.  
The examiner should also determine 
whether the veteran's low back 
disorder adversely influences the 
veteran's ability to work.  

?	The examiner must provide the 
supporting rationale for all 
opinions expressed.  The examination 
report must be typed.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim in light 
of any additional evidenced obtained.  If 
the RO determines that service connection 
is warranted for degenerative disc 
disease of the lumbar spine, 
consideration should be given to both the 
old and new criteria for rating 
intervertebral disc syndrome (IVDS).  

4.  If benefits are not granted to the 
veteran's satisfaction, send him and his 
representative a Supplemental Statement 
of the Case (SSOC).  It must apprise them 
of the revised rating criteria applicable 
to intervertebral disc syndrome, which 
became effective on September 23, 2002, 
and the new general rating formula for 
disease and injuries of the spine that 
became effective on September 26, 2003.  
The SSOC should include a recitation of 
all potential laws and regulations, a 
recitation of the evidence considered in 
readjudicating the claim, and the reasons 
and bases for the determination as to the 
propriety of the assigned rating.  They 
should then be given an opportunity to 
submit additional evidence and/or 
argument in response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




